Citation Nr: 9912864	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability of the 
right foot and ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from July 1961 to July 1965.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  No competent evidence of a nexus between current low back 
disability and any incident of military service is of record.

2.  No competent evidence of any current disability of the 
right foot and ankle is of record.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991). 

2.  The veteran's claim for entitlement to service connection 
for a disability of the right foot and ankle is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he sustained a chronic back 
disability during active service.  He states that he fell off 
an open truck bed and landed on the lower part of his back.  
He received treatment for his pain, which eventually 
improved.  However, he states that he continued to have 
occasional pain after the initial injury, and it has become 
more difficult to sit for extended periods of time.  He 
believes his current problem is the result of his injury in 
service.  

The veteran also contends that he has developed a chronic 
disability of the right foot and ankle as a result of active 
service.  He states that he developed pain in his right ankle 
due to the way it was rubbed by his boot, and that this was 
exacerbated by a forced march.  The veteran says that his 
pain improved, but he continued to have flare-ups after 
service, which gradually became more severe.  He argues that 
his current foot disability is the result of the injury he 
sustained in service.  The veteran further states that he 
never sought treatment for either of his disabilities until 
many years after discharge because he had been conditioned to 
live with the pain, and had been told that there was not much 
that could be done to improve his symptoms.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
veteran's current back diagnoses includes degenerative 
changes.  If arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Before reaching the merits of the veteran's claims, the 
threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  A well grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
An allegation alone is not sufficient; the appellant must 
submit evidence in support of his claim that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), in Caluza v. Brown, 7 Vet. App. 498 (1995), held 
that the essential elements required to demonstrate the 
presence of a well grounded claim and the type of evidence 
required to establish each element consist of the following:  

(1)  Competent evidence of current disability 
(medical diagnosis); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

(2)  Evidence of incurrence or aggravation of 
disease or injury in service (lay or medical 
evidence); Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  

(3)  Evidence of a nexus between the in-service 
injury or disease and the current disability 
(medical evidence or presumption that certain 
disabilities manifest within certain periods 
are related to service); Grottveit v. Brown, 
5 Vet. App. 91, (1993); Lathan v. Brown, 7 Vet. 
App. 359, 366 (1995).  

See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

A review of the service medical records shows that the 
veteran was seen for complaints of a sprained right ankle in 
May 1962.  The ankle was very tender to the touch, and there 
was a large irregular area on the outer aspect.  He was to 
report to base for X-rays if necessary.  The veteran was 
treated with a hot soak and an ace bandage.  Additional May 
1962 records show that the veteran continued to complain of a 
sore ankle.  He had worn shower shoes for the past nine days.  
The veteran was advised to wear an ace bandage for the rest 
of the day, but to put on his boot and return to duty the 
next day.  

The veteran was treated for a back trauma in November 1962.  
He had sustained the injury when he fell from a truck.  He 
was seen again the following day, and told to return if the 
pain persisted.  

May 1963 records show the veteran was treated for a strain in 
the back of the right heel.  He had pain upon walking or 
standing for extended periods of time.  There also appeared 
to be some swelling.  

June 1963 records state that the veteran was seen again for 
complaints of swelling of his right heel.  The veteran was 
treated with an injection of hydrocortisone into his Achilles 
tendon.  The veteran returned two days later with the same 
complaints, and said that the treatment had not worked.  A 
notation shows that the veteran was given a boot cast.  Other 
June 1963 records show that the veteran reported with a 
broken cast.  The cast was apparently giving him little or no 
support, and he requested to have it checked.  

The veteran was afforded an examination prior to his 
discharge from active service in July 1965.  Clinical 
evaluation revealed no abnormality of his lower extremities, 
feet, or spine.

The initial post service medical records reflecting treatment 
for back complaints are dated in May 1996.  He presented with 
complaints of back pain for the past several years, but 
increasing over the last year.  The veteran said that the 
pain was there only when he sat, but not with walking or 
standing.  There was no significant pain on moving or 
bending.  The pain was mostly below the sacrum in the tail 
bone area.  On examination, there was no focal tenderness 
over the lumbar area.  The veteran had a full range of motion 
forward and side to side, but with some pain.  He was 
positive for focal tenderness over the tail bone/coccyx.  The 
straight leg raising test was negative.  The assessment was 
tail bone/coccyx pain with some lumbosacral tenderness.  

The veteran underwent a VA X-ray study in May 1996.  
Degenerative disc disease was noted at L5 to S1.  There was 
no evidence of a fracture, and the examination of the sacrum 
was negative.  

September 1996 VA treatment records show that the veteran 
continued to have complaints of back pain, with increased 
pain with sitting and some discomfort at night.  He stated 
that he had been injured in the service when he fell from a 
truck more than 20 years ago.  On examination, there was 
sacral mid-line tenderness, but the lumbosacral range of 
motion was full.  The impression was sacral area pain, 
increased with pressure, and overweight.  

The veteran was afforded a hearing before a hearing officer 
in May 1998.  He testified that he was experiencing some pain 
in his right Achilles tendon during field maneuvers in 
service.  He sought treatment for his pain, but was told he 
had to participate in a planned 50 mile march.  This 
aggravated his problem.  He was given pain killers, and the 
foot was eventually placed in a cast.  The pain improved 
after that time, and he did not have any further complaints 
during service.  However, he did have periodic problems with 
is right heel following discharge.  He was unable to wear 
certain types of shoes, and he treated himself with pain 
medication.  The veteran stated that his back injury had 
occurred when he was riding on top of an ammunition box in 
the back of a truck.  The truck went up a hill, and all the 
cargo and passengers slid out the back.  He landed on his 
rear end.  The veteran states that he was given pain 
medication and placed on light duty.  He was warned that he 
could have arthritis in the future.  The veteran had 
initially sought post service treatment for both of his 
disabilities about three years previously.  See Transcript. 

June 1998 VA treatment records show that the veteran was seen 
for several complaints, including back pain.  In addition, he 
was noted to have had left foot and heel pain for two years.  
There were no assessments made regarding these complaints.

The veteran was seen again for complaints of low back pain in 
September 1998.  He had a history of low back pain for three 
years.  There was no numbness or tingling, and no muscle 
weakness.  The veteran had a full range of motion, with no 
paraspinal tenderness.  There was tenderness to pressure.  
Bilateral straight leg raising was negative.  Muscle strength 
was 5/5, and there was no sensory dysfunction.  The 
assessment was status post sacrum injury, and obesity.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that the veteran has not 
submitted evidence of a well-grounded claim for entitlement 
to service connection for a back disability.  The service 
medical records show that the veteran was treated for a back 
injury in November 1962.  There is no evidence of additional 
treatment for back complaints during the remainder of the 
veteran's period of active service, and the discharge 
examination was negative for a back disability.  No chronic 
back disability was identified during the veteran's military 
service.  No evidence of pertinent complaints or treatment 
during the one year presumptive period following active 
service is of record.  The first post service evidence of a 
back disability is dated May 1996, more than 30 years after 
the veteran's discharge from active service.  While 
assessments of tail bone/coccyx pain, sacral area pain, and 
status post sacrum injury have been reported, no pathology 
has been identified to account for these symptoms.  
Degenerative disc disease is the only chronic back disability 
currently diagnosed.  The veteran has not submitted any 
medical opinion that suggests that the currently diagnosed 
degenerative disc disease was present during his military 
service or that this condition is the result of the injury he 
sustained in service.  The Board notes the veteran's sincere 
belief that his current back disability is the result of his 
injury in service, but he is not a doctor, and is not 
qualified to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Medical expertise is needed to 
identify degenerative disc disease, the only chronic back 
disability currently diagnosed.  Thus, even if the veteran 
were to establish continuity of symptomatology, medical 
evidence linking current pathology to the in-service injury 
or to the post-service symptoms would be necessary in order 
to establish a well-grounded claim.  See Savage, supra.  No 
such evidence is of record.  Therefore, inasmuch as the 
veteran has not submitted competent evidence linking current 
back pathology to either the in-service back injury or to any 
continuity of symptoms which may be shown, the veteran's 
claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Savage v. Gober, 10 Vet. App. 486 (1997).

Similarly, the veteran has not submitted evidence of a well-
grounded claim for entitlement to service connection for a 
disability of the right foot and ankle.  The service medical 
records show that the veteran was treated for problems with 
his Achilles tendon in May 1962, and again in May 1963 and 
June 1963.  His injury eventually required a cast in June 
1963.  However, there is no evidence of any additional 
treatment for this disability during the veteran's last two 
years of active service, and the discharge examination is 
negative for a disability of the right foot or ankle.  Thus, 
a chronic disability of the right foot or ankle was not 
identified during service.  The post service medical records 
are negative for any evidence of an ankle disability until 
June 1998, and these complaints were for the left ankle.  No 
pathology to account for the veteran's ankle complaints was 
identified.  Accordingly, in the absence of medical evidence 
of current right foot or ankle disability, the veteran's 
claim is not well grounded.  Even if it were to be assumed 
that the June 1988 records are mistaken and should refer to 
the right ankle rather than the left ankle, the veteran has 
not submitted any medical opinion that suggests his current 
right ankle symptoms are the result of the injury he 
sustained in service.  The veteran's own opinion that his 
current problems are the result of active service is not 
sufficient to make the claim well grounded.  Espiritu, supra.  
Therefore, as the veteran has not submitted either evidence 
of current right foot or ankle disability, or a medical 
opinion indicating that there is a relationship between the 
injury in service and the current symptoms, the veteran's 
claim for service connection for disability of the right foot 
and ankle is not well grounded.  Caluza and Savage, both 
surpa.


ORDER

Entitlement to service connection for a back disability is 
denied.  Entitlement to service connection for a disability 
of the right foot and ankle is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

